EXHIBIT 10.1

 

BOARD REPRESENTATION AGREEMENT

 

THIS AGREEMENT, dated as of March 24, 2006 (the “Agreement”), is by and between
Carreker Corporation, a Delaware corporation (the “Company”), Prescott Group
Capital Management, L.L.C. (“Prescott Capital”), the investment funds listed on
Schedule I hereto (the “Prescott Funds”), Phil Frohlich (“Frohlich”), and
Jeffrey D. Watkins (“Watkins”) (Prescott Capital, the Prescott Funds, Frohlich
and Watkins are referred to collectively as the “Prescott Parties”).

 

WHEREAS, Prescott Capital, the Prescott Funds, and Frohlich are, in the
aggregate, the beneficial owners of 1,826,909 shares of common stock, par value
$0.01 per share, of the Company (the “Common Stock”), constituting approximately
7.4% of the outstanding Common Stock of the Company (the “Shares”);

 

WHEREAS, Prescott Capital, the Prescott Funds, and Frohlich have filed a
Schedule 13D with the Securities and Exchange Commission (the “SEC”) with
respect to their ownership of shares of the Company and have amended their
Schedule 13D filing by amendments dated June 30, 2005 and November 29, 2005;

 

WHEREAS, by letter dated November 29, 2005, Prescott Capital submitted a demand
for inspection of certain books and records of the Company (the “Inspection
Demand”);

 

WHEREAS, by letter dated January 6, 2006, Prescott Capital submitted a
stockholder proposal and supporting statement (the “Stockholder Proposal”) to
the Company pursuant to Rule 14a-8 under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”);

 

WHEREAS, the Company has responded by letter dated January 20, 2006, that such
proposal may be excluded from its proxy materials pursuant to
Rule 14a-8(i) under the Exchange Act;

 

WHEREAS, a vacancy now exists on the Board of Directors of the Company due to
the resignation of a director, and the Prescott Parties desire that Jeffrey D.
Watkins, President of Prescott Capital, be appointed to fill such vacancy;

 

WHEREAS,  the Governance and Nominating Committee of the Board of Directors (the
“Nominating Committee”) has evaluated the candidacy of Watkins consistent with
the criteria set forth in the Company’s Corporate Governance Guidelines and,
subject to the terms and conditions set forth in this Agreement, has recommended
to the Board of Directors the election of Watkins to fill the unexpired term of
the resigning director;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto hereby agree as
follows:

 


1.             REPRESENTATIONS.


 


(A)           BINDING AGREEMENT; AUTHORITY.  THE COMPANY HEREBY REPRESENTS AND
WARRANTS THAT THIS AGREEMENT HAS BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED BY
THE COMPANY AND IS A VALID AND BINDING OBLIGATION OF THE COMPANY, ENFORCEABLE
AGAINST THE COMPANY IN ACCORDANCE WITH ITS TERMS. EACH OF THE PRESCOTT PARTIES
REPRESENTS AND WARRANTS THAT THIS AGREEMENT HAS BEEN DULY AUTHORIZED, EXECUTED
AND DELIVERED BY SUCH PERSON AND IS A VALID AND BINDING OBLIGATION OF SUCH
PERSON, ENFORCEABLE AGAINST SUCH PERSON IN ACCORDANCE WITH ITS TERMS.


 


(B)           SHARE OWNERSHIP OF COMMON STOCK. EACH OF THE PRESCOTT PARTIES
HEREBY REPRESENTS AND WARRANTS THAT, AS OF THE DATE HEREOF, IT AND ITS
AFFILIATES AND ASSOCIATES (AS SUCH TERMS ARE HEREINAFTER DEFINED) ARE THE
“BENEFICIAL OWNERS” (AS SUCH TERM IS HEREINAFTER DEFINED) OF AN AGGREGATE OF
1,826,909 SHARES OF COMMON STOCK (THE “SHARES”), AND THAT NEITHER IT NOR ITS
AFFILIATES OR ASSOCIATES BENEFICIALLY OWNS, OR HAS ANY RIGHTS, OPTIONS OR
AGREEMENTS TO ACQUIRE OR VOTE, ANY OTHER SHARES OF COMMON STOCK OR ANY OTHER
CAPITAL STOCK OR OTHER SECURITIES OF THE COMPANY.


 


(C)           DEFINED TERMS. FOR PURPOSES OF THIS AGREEMENT, THE TERMS
“AFFILIATE” AND “ASSOCIATE” SHALL HAVE THE RESPECTIVE MEANINGS SET FORTH IN
RULE 12B-2 PROMULGATED BY THE SECURITIES AND EXCHANGE COMMISSION (THE “SEC”)
UNDER EXCHANGE ACT.  FOR PURPOSES OF THIS AGREEMENT, THE TERMS “BENEFICIAL
OWNER” AND “BENEFICIALLY OWN”


 

--------------------------------------------------------------------------------


 

shall have the same meanings as set forth in Rule 13d-3 promulgated by the SEC
under the Exchange Act except that a person shall also be deemed to be the
beneficial owner of all shares of Common Stock which such person has the right
to acquire pursuant to the exercise of any rights in connection with any
securities or any agreement, regardless of when such rights may be exercised and
whether they are conditional.


 


2.             DIRECTOR.


 


(A)   APPOINTMENT OF DIRECTOR. THE PRESCOTT PARTIES AND THE COMPANY AGREE THAT
UPON THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY THE PARTIES, THE BOARD OF
DIRECTORS OF THE COMPANY WILL IMMEDIATELY ELECT JEFFREY D. WATKINS (THE
“PRESCOTT APPOINTEE”) TO FILL THE DIRECTORSHIP ON THE BOARD OF DIRECTORS AS A
CLASS III DIRECTOR CAUSED BY THE RESIGNATION OF KEITH W. HUGHES (WITH THE
REMAINING TERM OF SUCH DIRECTORSHIP EXPIRING AT THE COMPANY’S 2007 ANNUAL
MEETING OF STOCKHOLDERS). THE PRESCOTT APPOINTEE HEREBY AGREES TO SERVE AS A
DIRECTOR UPON ELECTION AND AGREES THAT HE SHALL BE BOUND BY THE TERMS AND
CONDITIONS OF THE COMPANY’S INSIDER TRADING POLICY, ITS CODE OF ETHICS AND
BUSINESS CONDUCT, ITS CORPORATE GOVERNANCE GUIDELINES AND ALL OTHER POLICIES
APPLICABLE TO THE COMPANY’S DIRECTORS.


 


(B)   RE-NOMINATION OF DIRECTOR.  AT THE REQUEST OF PRESCOTT CAPITAL, THE
PRESCOTT APPOINTEE SHALL BE CONSIDERED BY THE COMPANY’S NOMINATING COMMITTEE FOR
NOMINATION FOR ELECTION AS A DIRECTOR OF THE COMPANY, FOR THE SEAT THEN HELD BY
HIM, AT THE ELECTION TO BE HELD AT THE COMPANY’S 2007 ANNUAL MEETING ON THE SAME
BASIS AS ALL OTHER SERVING DIRECTORS OF THE COMPANY ARE CONSIDERED FOR
NOMINATION.  HOWEVER, NEITHER THE NOMINATING COMMITTEE NOR THE COMPANY SHALL BE
UNDER ANY OBLIGATION TO NOMINATE THE PRESCOTT APPOINTEE FOR ELECTION TO THE
BOARD OF DIRECTORS AT SUCH TIME.


 


RIGHTS AND DUTIES AS DIRECTOR.  THE PRESCOTT APPOINTEE SHALL BE ACCORDED THE
SAME RIGHTS AND PRIVILEGES AND ACCESS TO INFORMATION AS THE OTHER DIRECTORS OF
THE COMPANY AND SHALL PERFORM ALL THE DUTIES OF A DIRECTOR OF THE COMPANY AND
SHALL COMMIT THE REQUISITE TIME AND ATTENTION THERETO ON THE SAME BASIS AS THE
OTHER DIRECTORS.


 


COMPENSATION.  THE PRESCOTT APPOINTEE SHALL BE COMPENSATED FOR HIS SERVICE AS A
DIRECTOR AND SHALL BE REIMBURSED FOR HIS EXPENSES ON THE SAME BASIS AS ALL OTHER
NON-EMPLOYEE DIRECTORS OF THE COMPANY ARE COMPENSATED AND SHALL BE ELIGIBLE FOR
STOCK OPTIONS (OR OTHER STOCK-BASED COMPENSATION) ON THE SAME BASIS AS ALL OTHER
DIRECTORS OF THE COMPANY. THE ANNUAL RETAINER WILL BE PRORATED FOR THE CURRENT
YEAR IN ACCORDANCE WITH THE COMPANY’S CUSTOMARY PRACTICE.  NOTWITHSTANDING
ANYTHING CONTAINED HEREIN, THE RECEIPT OF STOCK OPTIONS (OR OTHER STOCK-BASED
COMPENSATION) BY THE PRESCOTT APPOINTEE IN HIS CAPACITY AS A DIRECTOR OF THE
COMPANY (OR THE EXERCISE OF ANY SUCH STOCK OPTIONS OR VESTING OF OTHER
STOCK-BASED COMPENSATION) SHALL NOT RESULT IN THE VIOLATION OF ANY OTHER TERMS
OF THIS AGREEMENT.


 


INDEMNIFICATION AND INSURANCE.  THE PRESCOTT APPOINTEE SHALL BE ENTITLED TO THE
SAME RIGHTS OF INDEMNIFICATION AS THE OTHER DIRECTORS EXCEPT WITH RESPECT TO ANY
ACTION BROUGHT BY ANY OF THE PRESCOTT PARTIES OR THEIR AFFILIATES, ASSOCIATES OR
REPRESENTATIVES OR BY A THIRD PARTY AT THEIR BEHEST OR WITH THEIR SUPPORT OR
ENCOURAGEMENT, AS TO WHICH THE PRESCOTT APPOINTEE HEREBY WAIVES AND RELEASES
SUCH RIGHTS OF INDEMNIFICATION. THE PRESCOTT APPOINTEE SHALL BE ADDED TO THE
COMPANY’S DIRECTORS’ AND OFFICERS’ LIABILITY INSURANCE POLICY.


 


INFORMATION. THE PRESCOTT PARTIES AGREE TO PROVIDE THE COMPANY WITH SUCH
INFORMATION CONCERNING THE PRESCOTT APPOINTEE AS IS REQUIRED UNDER THE PROXY
RULES UNDER THE EXCHANGE ACT IN CONNECTION WITH THE PREPARATION AND FILING OF
THE COMPANY’S PROXY STATEMENTS RELATING TO ITS ANNUAL MEETINGS OF STOCKHOLDERS
OR ITS OTHER REPORTS OR REGISTRATION STATEMENTS TO BE FILED WITH THE SEC. THE
PRESCOTT PARTIES HEREBY REPRESENT AND WARRANT THAT ALL SUCH INFORMATION
HERETOFORE OR HEREAFTER PROVIDED SHALL BE ACCURATE AND COMPLETE IN ALL MATERIAL
RESPECTS.


 


RESIGNATION.  IF AT ANY TIME THE OWNERSHIP OF COMMON STOCK OF THE PRESCOTT
PARTIES, TAKEN IN THE AGGREGATE, FALLS BELOW ONE PERCENT (1%) OF THE TOTAL
NUMBER OF ISSUED AND OUTSTANDING SHARES OF COMMON STOCK OF THE COMPANY AS A
RESULT OF SALES OR OTHER DISPOSITIONS OF SUCH STOCK BY THE PRESCOTT PARTIES, THE
PRESCOTT APPOINTEE WILL TENDER HIS RESIGNATION FROM THE BOARD OF DIRECTORS,
SUBJECT TO ACCEPTANCE BY THE BOARD OF DIRECTORS.

 

--------------------------------------------------------------------------------


 


3.             CONFIDENTIALITY.


 


(A)                   IN HIS CAPACITY AS A DIRECTOR OF THE COMPANY, THE PRESCOTT
APPOINTEE WILL OBTAIN AND/OR HAVE ACCESS TO INFORMATION CONCERNING THE COMPANY’S
BUSINESS, ASSETS, LIABILITIES, FINANCIAL CONDITION, RESULTS OF OPERATIONS, CASH
FLOWS, MARKETS AND MARKETING, CUSTOMERS, EMPLOYEES, PROCESSES, PRODUCTS,
STRATEGIES, PLANS, PROJECTIONS AND FORECASTS AND OTHER INFORMATION ABOUT THE
COMPANY (TOGETHER WITH ALL ANALYSES, COMPILATIONS, STUDIES, NOTES, SUMMARIES OR
OTHER DOCUMENTS CONTAINING OR BASED ON THE INFORMATION OBTAINED FROM THE
COMPANY, THE “COMPANY INFORMATION”) ON THE SAME BASIS AS OTHER NON-EMPLOYEE
DIRECTORS OF THE COMPANY.  IN ADDITION TO THE DUTIES AND RESPONSIBILITIES OF THE
PRESCOTT APPOINTEE AS A DIRECTOR UNDER DELAWARE AND UNDER FEDERAL SECURITIES
LAWS WITH RESPECT TO SUCH COMPANY INFORMATION, THE PRESCOTT APPOINTEE AND EACH
OTHER PRESCOTT PARTY TO WHOM ANY COMPANY INFORMATION IS REVEALED WILL KEEP SUCH
INFORMATION STRICTLY CONFIDENTIAL AND NOT DISCLOSE, PUBLISH, COMMUNICATE OR
OTHERWISE REVEAL SUCH COMPANY INFORMATION TO ANY OTHER PERSON, DIRECTLY OR
INDIRECTLY (EXCEPT AS PERMITTED BY SECTIONS 3(B) AND 3(C) BELOW).


 


(B)                   TO THE EXTENT CONSISTENT WITH HIS FIDUCIARY DUTIES AS A
DIRECTOR OF THE COMPANY AND WITH THE PROVISIONS OF FEDERAL SECURITIES LAWS, THE
PRESCOTT APPOINTEE MAY DISCLOSE COMPANY INFORMATION TO ANY OTHER PRESCOTT PARTY,
AND, TO THE EXTENT CONSISTENT WITH THE PROVISIONS OF FEDERAL SECURITIES LAWS,
ANY SUCH PRESCOTT PARTY WHO IS NOT A DIRECTOR OF THE COMPANY MAY DISCLOSE
COMPANY INFORMATION TO ANY OTHER PRESCOTT PARTY.  TO THE EXTENT CONSISTENT WITH
HIS FIDUCIARY DUTIES AS A DIRECTOR OF THE COMPANY AND WITH THE PROVISIONS OF
FEDERAL SECURITIES LAWS, THE PRESCOTT APPOINTEE AND ANY OTHER PRESCOTT PARTY MAY
ALSO DISCLOSE COMPANY INFORMATION TO ANY REPRESENTATIVE OF A PRESCOTT PARTY WHO
HAS EXECUTED AND DELIVERED TO PRESCOTT CAPITAL, WITH A COPY TO THE COMPANY’S
GENERAL COUNSEL, AN UNDERTAKING IN THE FORM OF EXHIBIT A HERETO. THE PRESCOTT
PARTIES ARE SPECIFICALLY PROHIBITED FROM DISCLOSING COMPANY INFORMATION TO ANY
OTHER STOCKHOLDER OF THE COMPANY WHO IS NOT A PRESCOTT PARTY, EXCEPT THAT SUCH
RESTRICTION SHALL NOT APPLY TO ANY INVOLVEMENT OF THE PRESCOTT APPOINTEE IN OR
WITH RESPECT TO ANY COMMUNICATION MADE BY THE COMPANY TO ITS STOCKHOLDERS
GENERALLY THAT IS AUTHORIZED BY THE OFFICERS OF THE COMPANY OR BY RESOLUTION OF
THE BOARD OF DIRECTORS.  FOR PROPOSES HEREOF, THE REPRESENTATIVES OF A PERSON
SHALL BE ITS DIRECTORS, OFFICERS, LEGAL COUNSEL AND ACCOUNTANTS
(“REPRESENTATIVES”).  NOTWITHSTANDING THE FOREGOING, THE PRESCOTT APPOINTEE
SHALL NOT FURNISH A LIST OF THE STOCKHOLDERS OF THE COMPANY OR REVEAL THE
IDENTITY OF OTHER STOCKHOLDERS OF THE COMPANY TO ANY OTHER PRESCOTT PARTY OR ANY
OTHER PERSON, EXCEPT AS APPROVED IN A RESOLUTION ADOPTED BY THE BOARD OF
DIRECTORS OF THE COMPANY OR EXCEPT TO THE EXTENT CONTAINED IN ANY DOCUMENT FILED
BY THE COMPANY OR ANY OTHER STOCKHOLDER OF THE COMPANY WITH THE SEC.


 


(C)                   THE RESTRICTIONS IN PARAGRAPH (A) ABOVE SHALL NOT APPLY TO
INFORMATION THAT (I) WAS IN OR ENTERS THE PUBLIC DOMAIN OR WAS OR BECOMES
GENERALLY AVAILABLE TO THE PUBLIC OTHER THAN AS A RESULT OF DISCLOSURE BY A
PRESCOTT PARTY OR ANY REPRESENTATIVE THEREOF, (II) WAS INDEPENDENTLY ACQUIRED BY
A PRESCOTT PARTY (OTHER THAN THE PRESCOTT APPOINTEE) WITHOUT VIOLATING ANY OF
THE OBLIGATIONS OF ANY OF THE PRESCOTT PARTIES OR ANY OF THEIR REPRESENTATIVES
UNDER THIS AGREEMENT OR ANY OTHER CONFIDENTIALITY AGREEMENT, OR UNDER ANY OTHER
CONTRACTUAL, LEGAL, FIDUCIARY OR BINDING OBLIGATION OR DUTY OF ANY PRESCOTT
PARTY OR ITS REPRESENTATIVES, (III) WAS AVAILABLE, OR BECOMES AVAILABLE, TO A
PRESCOTT PARTY ON A NON-CONFIDENTIAL BASIS OTHER THAN AS A RESULT OF ITS
DISCLOSURE TO A PRESCOTT PARTY BY THE COMPANY OR ANY DIRECTOR, OFFICER, EMPLOYEE
OR AGENT OF THE COMPANY, BUT ONLY IF TO THE KNOWLEDGE OF THE PRESCOTT PARTIES
THE SOURCE OF SUCH INFORMATION IS NOT BOUND BY A CONFIDENTIALITY AGREEMENT WITH
THE COMPANY OR IS NOT OTHERWISE PROHIBITED FROM TRANSMITTING THE INFORMATION TO
A PRESCOTT PARTY OR ITS REPRESENTATIVES BY A CONTRACTUAL, LEGAL, FIDUCIARY OR
OTHER BINDING OBLIGATION, OR (IV) WAS AUTHORIZED IN WRITING BY THE COMPANY TO BE
DISCLOSED.


 


(D)                   EACH PRESCOTT PARTY ACKNOWLEDGES THAT THE FEDERAL
SECURITIES LAWS PROHIBIT IT FROM TRADING IN COMMON STOCK OR OTHER SECURITIES OF
THE COMPANY WHILE IN THE POSSESSION OF MATERIAL NON-PUBLIC INFORMATION RELATING
TO THE COMPANY, OR FROM COMMUNICATING SUCH INFORMATION OR OTHERWISE MAKING
TRADING RECOMMENDATIONS TO ANY OTHER PERSON UNDER CIRCUMSTANCES IN WHICH IT IS
REASONABLY FORESEEABLE THAT SUCH PERSON IS LIKELY TO TRADE IN COMMON STOCK OR
OTHER SECURITIES OF THE COMPANY.  ACCORDINGLY, THE PRESCOTT PARTIES AND THEIR
RESPECTIVE PARTNERS, MANAGERS, DIRECTORS, EMPLOYEES, ADVISORS AND AFFILIATES
WILL REFRAIN FROM TRADING IN COMMON STOCK OR OTHER SECURITIES OF THE COMPANY, OR
RECOMMENDING THAT OTHERS TRADE IN COMMON STOCK OR OTHER SECURITIES OF THE
COMPANY, AT ANY TIME WHILE IN THE POSSESSION OF COMPANY INFORMATION THAT
CONSTITUTES “MATERIAL NON-PUBLIC INFORMATION” WITHIN THE MEANING OF THE FEDERAL
SECURITIES LAWS. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, EACH PRESCOTT
PARTY AGREES TO BE BOUND BY AND TO COMPLY WITH THE COMPANY’S INSIDER TRADING
POLICY.


 

--------------------------------------------------------------------------------


 


(E)           THE PRESCOTT PARTIES ACKNOWLEDGE THAT THE COMPANY MAKES NO EXPRESS
OR IMPLIED REPRESENTATION OR WARRANTY AS TO THE ACCURACY OR COMPLETENESS OF THE
COMPANY INFORMATION, AND THAT THE COMPANY SHALL HAVE NO LIABILITY RESULTING FROM
THE USE OF THE COMPANY INFORMATION, ERRORS THEREIN OR OMISSIONS THEREFROM.  THE
PRESCOTT PARTIES AND THEIR RESPECTIVE PARTNERS, MANAGERS, DIRECTORS, EMPLOYEES,
ADVISERS AND AFFILIATES AND OTHER REPRESENTATIVES ARE NOT ENTITLED TO RELY ON
THE ACCURACY OR COMPLETENESS OF THE COMPANY INFORMATION.


 


(F)            IN THE EVENT THAT ANY PRESCOTT PARTY OR ANY OF ITS
REPRESENTATIVES IS REQUIRED (WHETHER BY ORAL QUESTIONS, INTERROGATORIES,
REQUESTS FOR INFORMATION OR DOCUMENTS, SUBPOENAS, CIVIL OR CRIMINAL
INVESTIGATIVE OR DISCOVERY DEMANDS OR SIMILAR LEGAL PROCESSES, OR OTHERWISE) TO
DISCLOSE ANY COMPANY INFORMATION, SUCH PRESCOTT PARTY WILL FIRST PROVIDE THE
COMPANY WITH PROMPT WRITTEN NOTICE OF SUCH REQUIREMENT SO THAT THE COMPANY MAY
SEEK A PROTECTIVE ORDER OR OTHER APPROPRIATE REMEDY, AND/OR WAIVE COMPLIANCE
WITH THE PROVISIONS OF THIS SECTION 3, AND IT WILL COOPERATE AND WILL CAUSE ITS
REPRESENTATIVES TO COOPERATE WITH THE COMPANY WITH RESPECT TO THE FOREGOING.  IN
THE ABSENCE OF A PROTECTIVE ORDER OR SUCH A WAIVER FROM THE COMPANY, SUCH
PRESCOTT PARTY OR ITS REPRESENTATIVE SHALL BE PERMITTED TO DISCLOSE THAT PORTION
(AND ONLY THAT PORTION) OF THE COMPANY INFORMATION THAT SUCH PRESCOTT PARTY OR
REPRESENTATIVE IS LEGALLY COMPELLED TO DISCLOSE; PROVIDED, HOWEVER, THAT SUCH
PRESCOTT PARTY AND SUCH REPRESENTATIVES MUST USE REASONABLE EFFORTS TO OBTAIN
RELIABLE ASSURANCE THAT CONFIDENTIAL TREATMENT WILL BE ACCORDED BY ANY PERSON TO
WHOM ANY COMPANY INFORMATION IS SO DISCLOSED.


 


(G)           TO THE EXTENT THAT ANY COMPANY INFORMATION MAY INCLUDE MATERIALS
SUBJECT TO THE ATTORNEY-CLIENT PRIVILEGE, THE COMPANY IS NOT WAIVING AND WILL
NOT BE DEEMED TO HAVE WAIVED OR DIMINISHED ITS ATTORNEY WORK-PRODUCT
PROTECTIONS, ATTORNEY-CLIENT PRIVILEGES OR SIMILAR PROTECTIONS AND PRIVILEGES AS
A RESULT OF THE DISCLOSURE OF ANY COMPANY INFORMATION (INCLUDING COMPANY
INFORMATION RELATED TO PENDING OR THREATENED LITIGATION) TO ANY PRESCOTT PARTY.


 


(H)           THE PROVISIONS OF THIS SECTION 3 SHALL SURVIVE THE TERMINATION OF
THE STANDSTILL PERIOD (AS DEFINED BELOW) AND THE EXPIRATION OR THE TERMINATION
OF THIS AGREEMENT.


 


4.             ACQUISITIONS AND DISPOSITIONS OF STOCK.


 


EACH OF THE PRESCOTT PARTIES COVENANTS AND AGREES THAT, DURING THE STANDSTILL
PERIOD (AS DEFINED BELOW), NEITHER IT NOR ANY OF ITS AFFILIATES OR ASSOCIATES
WILL, WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY SPECIFICALLY EXPRESSED IN
A VOTE ADOPTED BY THE BOARD OF DIRECTORS, DIRECTLY OR INDIRECTLY, PURCHASE OR
CAUSE TO BE PURCHASED OR OTHERWISE ACQUIRE OR AGREE TO ACQUIRE, BECOME OR AGREE
TO BECOME THE BENEFICIAL OWNER OF, ANNOUNCE AN INTENTION TO ACQUIRE, OR OFFER OR
PROPOSE TO ACQUIRE, OR SOLICIT AN OFFER TO SELL, ANY COMMON STOCK OR OTHER
SECURITIES ISSUED BY THE COMPANY (OTHER THAN THE SHARES), OR ANY SECURITIES
CONVERTIBLE INTO OR EXCHANGEABLE FOR COMMON STOCK OR ANY OTHER EQUITY SECURITIES
OF THE COMPANY, IF IN ANY SUCH CASE IMMEDIATELY AFTER THE TAKING OF SUCH ACTION
SUCH PRESCOTT PARTY AND ITS AFFILIATES AND ASSOCIATES WOULD, IN THE AGGREGATE,
BENEFICIALLY OWN MORE THAN FIFTEEN PERCENT (15%) OF THE THEN OUTSTANDING SHARES
OF COMMON STOCK; PROVIDED THAT THIS SECTION SHALL NOT APPLY TO ANY COMMON STOCK
OR OTHER SECURITIES OF THE COMPANY ACQUIRED PURSUANT TO OR RESULTING FROM ANY
DIRECTOR’S COMPENSATION, STOCK SPLIT, STOCK DIVIDEND, RECAPITALIZATION,
RECLASSIFICATION, OR SIMILAR TRANSACTION.


 


IF ANY PRESCOTT PARTY OWNS OR ACQUIRES ANY COMMON STOCK OR OTHER SECURITIES OF
THE COMPANY IN VIOLATION OF THIS AGREEMENT, SUCH COMMON STOCK OR OTHER
SECURITIES IN EXCESS OF THOSE PERMITTED BY THIS AGREEMENT SHALL IMMEDIATELY BE
DISPOSED OF TO PERSONS WHO ARE NOT AFFILIATES OR ASSOCIATES OF THE PRESCOTT
PARTIES IN BONA FIDE “BROKERS’ TRANSACTIONS” (AS DEFINED UNDER RULE 144 UNDER
THE SECURITIES ACT OF 1933, AS AMENDED), AND, WHILE OWNED OR HELD BY SUCH
PRESCOTT PARTY, ANY SHARES IN EXCESS OF THE NUMBER PERMITTED TO BE OWNED BY THIS
AGREEMENT SHALL NOT BE VOTED WHILE SUCH VIOLATION PERSISTS.


 


EACH OF THE PRESCOTT PARTIES COVENANTS AND AGREES THAT, DURING THE STANDSTILL
PERIOD (AS DEFINED BELOW), EXCEPT AS PERMITTED BY SECTION 5(C) HEREOF,  NEITHER
IT NOR ANY OF ITS AFFILIATES OR ASSOCIATES WILL, WITHOUT THE PRIOR WRITTEN
CONSENT OF THE COMPANY SPECIFICALLY EXPRESSED IN A VOTE ADOPTED BY THE BOARD OF
DIRECTORS, DIRECTLY OR INDIRECTLY, SELL OR OTHERWISE DISPOSE OF, OR AGREE TO
SELL OR OTHERWISE DISPOSE OF, ANY OF THE SHARES OR ANY OTHER COMMON STOCK OR
OTHER SECURITIES OF THE COMPANY TO ANY PURCHASER OR OTHER TRANSFEREE WHO
(TOGETHER WITH ANY PERSONS WITH WHOM SUCH PURCHASER OR TRANSFEREE IS ACTING IN
CONCERT OR WHO ARE MEMBERS OF A “GROUP” (WITHIN THE MEANING OF WITHIN THE
MEANING OF SECTION 13(D)(3) OF THE EXCHANGE ACT) OF PERSONS THAT INCLUDES SUCH
PURCHASER OR TRANSFEREE), TO THE KNOWLEDGE OF SUCH THE PRESCOTT PARTIES AND
THEIR AFFILIATES AND ASSOCIATES, BENEFICIALLY OWNS OR OWN IN THE AGGREGATE IN
EXCESS OF THREE PERCENT (3%) OF THE TOTAL OUTSTANDING SHARES OF COMMON STOCK OF
THE COMPANY.  FOR PURPOSES OF


 

--------------------------------------------------------------------------------


 


THIS SECTION 4(C), WITH RESPECT TO ANY SALE EFFECTED THROUGH A BONA FIDE
“BROKERS’ TRANSACTION”, THE PRESCOTT PARTIES AND/OR THEIR AFFILIATES AND
ASSOCIATES SHALL BE DEEMED NOT TO HAVE KNOWLEDGE OF THE PURCHASER’S OR
PURCHASERS’ BENEFICIAL OWNERSHIP OF SHARES OF COMMON STOCK OF THE COMPANY.


 


5.             STANDSTILL ARRANGEMENTS.


 

Each of the Prescott Parties agrees that, during the period from the date of
this Agreement through the earlier of (i) the ninetieth (90th) day after the
date of the 2007 Annual Meeting of Stockholders of the Company or
(ii) October 31, 2007 (the “Standstill Period”), neither it nor any of its
Affiliates or Associates will, without the written consent of the Company,
directly or indirectly, solicit, request, advise, assist or encourage others to:

 


(A)           SOLICIT PROXIES OR WRITTEN CONSENTS OF STOCKHOLDERS WITH RESPECT
TO COMMON STOCK UNDER ANY CIRCUMSTANCES, OR MAKE, OR IN ANY WAY PARTICIPATE IN,
ANY “SOLICITATION” OF ANY “PROXY” TO VOTE ANY SHARES OF COMMON STOCK, OR BECOME
A “PARTICIPANT” IN ANY CONTESTED SOLICITATION FOR THE ELECTION OF DIRECTORS WITH
RESPECT TO THE COMPANY (AS SUCH TERMS ARE DEFINED OR USED IN RULES 14A-1 AND
ITEM 4 OF SCHEDULE 14A UNDER THE EXCHANGE ACT), OR SEEK TO ADVISE OR INFLUENCE
ANY PERSON WITH RESPECT TO THE VOTING, HOLDING OR DISPOSITION OF ANY SHARES OF
COMMON STOCK; PROVIDED, HOWEVER, THAT NOTHING CONTAINED HEREIN SHALL PROHIBIT
THE PRESCOTT APPOINTEE FROM EXERCISING HIS RIGHTS, DUTIES OR OBLIGATIONS AS A
DIRECTOR OF THE COMPANY;


 


(B)           SEEK TO CALL, OR REQUEST THE CALL OF, A SPECIAL MEETING OF THE
STOCKHOLDERS OF THE COMPANY (OTHER THAN, IN THE CASE OF THE PRESCOTT APPOINTEE,
A CALL MADE BY THE BOARD OF DIRECTORS AS SUCH), OR MAKE, OR INDUCE ANY OTHER
STOCKHOLDER TO MAKE, ANY STOCKHOLDER PROPOSAL IN RESPECT OF THE COMPANY,
REGARDLESS OF WHETHER SUCH PROPOSAL IS MADE FOR INCLUSION IN THE COMPANY’S PROXY
MATERIALS, IS MADE AT OR IN RESPECT OF ANY STOCKHOLDERS MEETING OR IS MADE IN
CONNECTION WITH ANY ATTEMPT TO SOLICIT STOCKHOLDER CONSENTS, OR INDUCE OR ASSIST
ANY OTHER STOCKHOLDER IN DOING THE SAME, OR MAKE A REQUEST FOR A LIST OF THE
COMPANY’S STOCKHOLDERS;


 


(C)           COMMENCE OR ANNOUNCE ANY INTENTION TO COMMENCE, OR DIRECTLY OR
INDIRECTLY OR THROUGH OR IN CONJUNCTION WITH ANY OTHER PERSON ENGAGE IN, OR
ENCOURAGE ANY OTHER PERSON TO MAKE, ANY TENDER OFFER OR EXCHANGE OFFER FOR ANY
SHARES OF COMMON STOCK OR OTHER SECURITIES OF THE COMPANY, PROVIDED THAT NOTHING
IN SECTION 4(C) OR THIS SECTION 5(C) SHALL PREVENT SUCH PRESCOTT PARTY FROM
TENDERING OR SELLING ANY COMMON STOCK OR OTHER SECURITIES OF THE COMPANY INTO OR
PURSUANT TO A TENDER OFFER NOT MADE BY OR INSTIGATED BY THE PRESCOTT PARTIES OR
ANY OF THEIR RESPECTIVE AFFILIATES OR ASSOCIATES.


 


(D)           FILE WITH OR SEND TO THE SEC A SCHEDULE 13D OR ANY AMENDMENTS TO
ANY SCHEDULE 13D UNDER THE EXCHANGE ACT WITH RESPECT TO THE COMMON STOCK TO
REFLECT CHANGES TO THE DISCLOSURES SET FORTH THEREIN AND EXHIBITS FILED
THEREWITH, EXCEPT (I) FOR AN AMENDMENT TO THE SCHEDULE 13D PREVIOUSLY FILED WITH
THE SEC BY THE PRESCOTT PARTIES WITH RESPECT TO THE SHARES, (THE “CURRENT
SCHEDULE 13D”) TO REFLECT THIS AGREEMENT; PROVIDED THAT THE PRESCOTT PARTIES
SHALL, PRIOR TO THE FILING OF SUCH AMENDMENT WITH THE SEC, PROVIDE THE COMPANY
WITH A COPY OF SUCH AMENDMENT AS IT IS PROPOSED TO BE SO FILED AND A REASONABLE
OPPORTUNITY TO REVIEW AND COMMENT THEREON, OR (II) TO THE EXTENT SUCH AMENDMENT
IS FILED SOLELY TO REPORT ONE OR A COMBINATION OF OTHER ACTIONS (IF ANY)
PERMITTED BY THIS AGREEMENT OR AUTHORIZED IN WRITING BY THE COMPANY.  IN
ADDITION, THE PRESCOTT PARTIES MAY FILE A SCHEDULE 13D TO COMPLY WITH AMENDMENTS
AFTER THE DATE HEREOF TO SECTION 13(D) OF THE EXCHANGE ACT, TO THE
RULES PROMULGATED THEREUNDER, OR TO THE SEC’S INTERPRETATION OF EITHER OF THE
FOREGOING (IT BEING UNDERSTOOD THAT NOTHING CONTAINED IN THIS SECTION 5(D) SHALL
BE DEEMED TO PERMIT ANY ACTION OR DISCLOSURE THAT IS OTHERWISE PROHIBITED BY
THIS AGREEMENT). SUCH PERMITTED AMENDMENTS SHALL BE REFERRED TO AS THE
“PERMITTED SCHEDULE 13D AMENDMENTS.” IN NO CASE SHALL ITEM 4 OF THE CURRENT
SCHEDULE 13D BE AMENDED, EXCEPT AS OTHERWISE PERMITTED BY THIS SECTION 5(D);


 


(E)           TAKE ANY ACTION OR FORM ANY INTENTION WHICH WOULD REQUIRE AN
AMENDMENT TO THE CURRENT SCHEDULE 13D (OTHER THAN AMENDMENTS CONTAINING ONLY
PERMITTED SCHEDULE 13D AMENDMENTS);


 


(F)            MAKE A PROPOSAL OR BID WITH RESPECT TO, OR ANNOUNCE ANY INTENTION
OR DESIRE TO MAKE, OR PUBLICLY MAKE OR DISCLOSE, CAUSE TO BE MADE OR DISCLOSED
PUBLICLY, ANY PROPOSAL OR BID WITH RESPECT TO, THE ACQUISITION OF ANY
SUBSTANTIAL PORTION OF THE ASSETS OF THE COMPANY OR OF ALL OR ANY PORTION OF THE
OUTSTANDING COMMON STOCK (EXCEPT THAT THE PRESCOTT PARTIES MAY FILE PERMITTED
SCHEDULE 13D AMENDMENTS), OR ANY MERGER, CONSOLIDATION, OTHER BUSINESS
COMBINATION, RESTRUCTURING, RECAPITALIZATION, LIQUIDATION OR OTHER EXTRAORDINARY
TRANSACTION INVOLVING THE COMPANY;

 

--------------------------------------------------------------------------------


 


(G)           NOMINATE OR PROPOSE ANY PERSON OR PERSONS AS A DIRECTOR OR
DIRECTORS OF THE COMPANY TO BE ELECTED AT ANY ANNUAL OR SPECIAL MEETING OF
STOCKHOLDERS OF THE COMPANY, OR INDUCE OR ASSIST OR REQUEST ANY OTHER
STOCKHOLDER TO DO THE SAME; PROVIDED THAT THIS PROHIBITION SHALL NOT APPLY TO
ANY ACTIONS OF THE PRESCOTT PARTIES PURSUANT TO AND IN ACCORDANCE WITH SECTION 2
HEREOF;


 


(H)           MAKE OR ENCOURAGE ANY OTHER PERSON TO MAKE A DEMAND FOR INSPECTION
OF ANY OF THE BOOKS AND RECORDS OF THE COMPANY; PROVIDED, HOWEVER, THAT NOTHING
CONTAINED HEREIN SHALL PROHIBIT THE PRESCOTT APPOINTEE FROM EXERCISING HIS
RIGHTS, DUTIES OR OBLIGATIONS AS A DIRECTOR OF THE COMPANY;


 


(I)            ACT ALONE OR IN CONCERT WITH OTHERS TO SEEK CONTROL OF THE
MANAGEMENT, THE BOARD (INCLUDING THE COMPOSITION THEREOF) OR THE POLICIES,
BUSINESS, OPERATIONS OR AFFAIRS OF THE COMPANY; PROVIDED, HOWEVER, THAT NOTHING
CONTAINED HEREIN SHALL PROHIBIT THE PRESCOTT APPOINTEE FROM EXERCISING HIS
RIGHTS, DUTIES OR OBLIGATIONS AS A DIRECTOR OF THE COMPANY;


 


(J)            PUBLICLY DISCLOSE, OR CAUSE OR FACILITATE THE PUBLIC DISCLOSURE
(INCLUDING BY DISCLOSURE TO ANY JOURNALIST OR OTHER REPRESENTATIVE OF THE MEDIA)
OF, ANY REQUEST, OR OTHERWISE SEEK (IN ANY MANNER THAT WOULD REQUIRE PUBLIC
DISCLOSURE BY ANY OF THE PRESCOTT PARTIES OR ITS AFFILIATES OR ASSOCIATES), TO
OBTAIN ANY WAIVER OR CONSENT UNDER, OR ANY AMENDMENT OF, ANY PROVISION OF THIS
AGREEMENT;


 


(K)           FORM, JOIN IN OR IN ANY OTHER WAY PARTICIPATE IN A “PARTNERSHIP,
LIMITED PARTNERSHIP, SYNDICATE OR OTHER GROUP” WITHIN THE MEANING OF
SECTION 13(D)(3) OF THE EXCHANGE ACT WITH RESPECT TO THE COMMON STOCK THAT SEEKS
TO ACHIEVE OR DO ANY OF THE THINGS PROHIBITED OR RESTRICTED BY SECTION 4 OR THIS
SECTION 5; OR DEPOSIT ANY SHARES OF COMMON STOCK IN A VOTING TRUST OR SIMILAR
ARRANGEMENT OR SUBJECT ANY SHARES OF COMMON STOCK TO ANY VOTING AGREEMENT OR
POOLING ARRANGEMENT OR PROXY, THAT SEEKS TO ACHIEVE OR DO ANY OF THE THINGS
PROHIBITED BY SECTION 4 OR THIS SECTION 5; OR


 


(L)            INSTIGATE, ENCOURAGE OR ASSIST OR ENTER INTO ANY DISCUSSIONS OR
ARRANGEMENTS WITH, ANY PERSON TO DO ANY OF THE ACTIONS PROHIBITED OR RESTRICTED
BY SECTION 4 OR THIS SECTION 5.


 


6.             WITHDRAWAL OF INSPECTION DEMAND AND STOCKHOLDER PROPOSAL.


 

Upon Watkins’ appointment to the Board of Directors of the Company, the Prescott
Parties do hereby withdraw the Inspection Demand and the Stockholder Proposal
and shall immediately cease all efforts, direct or indirect, in furtherance of
the Inspection Demand and the Stockholder Proposal and any related solicitation.

 


7.             PRESS RELEASES AND OTHER PUBLIC STATEMENTS.


 

During the Standstill Period, the Company and the Prescott Parties agree as
follows:

 


(A)           THE COMPANY AGREES, SUBJECT TO THE REQUIREMENTS OF APPLICABLE
FEDERAL SECURITIES LAWS, TO PROVIDE THE PRESCOTT PARTIES WITH AN OPPORTUNITY TO
REVIEW AND COMMENT ON AND APPROVE ANY PRESS RELEASE, PUBLIC FILING, OR LETTER TO
THE COMPANY’S STOCKHOLDERS CONTAINING STATEMENTS ABOUT THE PRESCOTT PARTIES,
PRIOR TO ITS PUBLIC RELEASE.


 


(B)           THE PRESCOTT PARTIES AGREE, SUBJECT TO THE REQUIREMENTS OF
APPLICABLE FEDERAL SECURITIES LAWS, TO PROVIDE TO THE COMPANY AN OPPORTUNITY TO
REVIEW AND COMMENT ON AND APPROVE ANY PRESS RELEASE, PUBLIC FILING, OR LETTER TO
THE COMPANY’S STOCKHOLDERS CONTAINING STATEMENTS ABOUT THE COMPANY, PRIOR TO ITS
PUBLIC RELEASE.


 


(C)           PROMPTLY AFTER THE EXECUTION OF THIS AGREEMENT THE PARTIES HERETO
SHALL ISSUE A PRESS RELEASE IN THE FORM PREVIOUSLY AGREED TO IN WRITING BY THE
PARTIES HERETO.


 


(D)           NEITHER THE COMPANY NOR ANY OF THE PRESCOTT PARTIES, NOR ANY OF
THEIR RESPECTIVE AFFILIATES OR ASSOCIATES, SHALL DIRECTLY OR INDIRECTLY MAKE OR
ISSUE OR CAUSE TO BE MADE OR ISSUED ANY DISCLOSURE, ANNOUNCEMENT OR STATEMENT
(INCLUDING WITHOUT LIMITATION THE FILING OF ANY DOCUMENT OR REPORT WITH THE SEC
OR ANY OTHER GOVERNMENTAL AGENCY OR ANY DISCLOSURE TO ANY JOURNALIST, MEMBER OF
THE MEDIA OR SECURITIES ANALYST) CONCERNING ANY OTHER PARTY TO THIS AGREEMENT OR
ANY OF ITS RESPECTIVE PAST, PRESENT OR FUTURE GENERAL PARTNERS, DIRECTORS,
OFFICERS OR EMPLOYEES, WHICH DISPARAGES, LIBELS OR DEFAMES SUCH PERSON OR
PERSONS OR OTHERWISE CONTAINS A STATEMENT THAT PLACES SUCH

 

--------------------------------------------------------------------------------


 


PERSON OR PERSONS IN A BAD LIGHT OR DAMAGES THEIR REPUTATIONS; PROVIDED THAT,
CONSISTENT WITH THE FOREGOING, ANY PARTY MAY COMMENT IN GOOD FAITH REGARDING THE
BUSINESS OF THE COMPANY.


 


8.             REMEDIES.


 


(A)           EACH PARTY HERETO HEREBY ACKNOWLEDGES AND AGREES THAT IRREPARABLE
HARM WOULD OCCUR IN THE EVENT ANY OF THE PROVISIONS OF THIS AGREEMENT WERE NOT
PERFORMED IN ACCORDANCE WITH THEIR SPECIFIC TERMS OR WERE OTHERWISE BREACHED. IT
IS ACCORDINGLY AGREED THAT THE PARTIES SHALL BE ENTITLED TO SPECIFIC RELIEF
HEREUNDER, INCLUDING, WITHOUT LIMITATION, AN INJUNCTION OR INJUNCTIONS TO
PREVENT AND ENJOIN BREACHES OF THE PROVISIONS OF THIS AGREEMENT AND TO ENFORCE
SPECIFICALLY THE TERMS AND PROVISIONS HEREOF IN ANY STATE OR FEDERAL COURT IN
THE STATE OF DELAWARE, IN ADDITION TO ANY OTHER REMEDY TO WHICH THEY MAY BE
ENTITLED AT LAW OR IN EQUITY. ANY REQUIREMENTS FOR THE SECURING OR POSTING OF
ANY BOND WITH SUCH REMEDY ARE HEREBY WAIVED.


 


(B)           THE PARTIES HERETO AGREE THAT ANY ACTIONS, SUITS OR PROCEEDINGS
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY SHALL BE BROUGHT SOLELY AND EXCLUSIVELY IN THE COURTS OF THE STATE OF
DELAWARE AND/OR THE COURTS OF THE UNITED STATES OF AMERICA LOCATED IN THE STATE
OF DELAWARE (AND THE PARTIES AGREE NOT TO COMMENCE ANY ACTION, SUIT OR
PROCEEDING RELATING THERETO EXCEPT IN SUCH COURTS), AND FURTHER AGREE THAT
SERVICE OF ANY PROCESS, SUMMONS, NOTICE OR DOCUMENT BY U.S. REGISTERED MAIL TO
THE RESPECTIVE ADDRESSES SET FORTH IN SECTION 10 HEREOF SHALL BE EFFECTIVE
SERVICE OF PROCESS FOR ANY SUCH ACTION, SUIT OR PROCEEDING BROUGHT AGAINST ANY
PARTY IN ANY SUCH COURT. THE PARTIES IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY
OBJECTION TO THE LAYING OF VENUE OF ANY ACTION, SUIT OR PROCEEDING ARISING OUT
OF THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, IN THE COURTS OF THE
STATE OF DELAWARE OR THE UNITED STATES OF AMERICA LOCATED IN THE STATE OF
DELAWARE, AND HEREBY FURTHER IRREVOCABLY AND UNCONDITIONALLY WAIVE AND AGREE NOT
TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION, SUIT OR PROCEEDING
BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN ANY INCONVENIENT FORUM.


IF ACTION IS INITIATED TO ENFORCE THE PROVISIONS HEREOF, THE PREVAILING PARTY
SHALL BE ENTITLED TO REIMBURSEMENT OF ALL REASONABLE COSTS AND EXPENSES,
INCLUDING REASONABLE ATTORNEYS’ FEES, INCURRED BY IT IN CONNECTION THEREWITH.


 


9.             ENTIRE AGREEMENT.

 

This Agreement contains the entire understanding of the parties with respect to
the subject matter hereof and supersedes any prior understandings or agreements
among them respecting any matters covered by this Agreement.

 


10.          NOTICES.


 

All notices, consents, requests, instructions, approvals and other
communications provided for herein and all legal process in regard hereto shall
be validly given, made or served, if in writing and sent by U.S. registered
mail, return receipt requested:

 

if to the Company:

 

Carreker Corporation.

4055 Valley View Lane, Suite 1000

Dallas, Texas 75244

Attention:   John S. Davis, Executive Vice President and General Counsel

 

with a copy to:

Locke Liddell & Sapp LLP

2200 Ross Avenue, Suite 2200

Dallas, Texas 75210

Attention: John McKnight, Esq.

 

--------------------------------------------------------------------------------


 

if to the Prescott Parties:

 

Prescott Group Capital Management, L.L.C.

1924 South Utica, Suite 1120

Tulsa, Oklahoma 74104-6429

Attention: Jeffrey D. Watkins

 


11.          LAW GOVERNING.


 

This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Delaware, without regard to any conflict of laws
provisions thereof.

 


12.          COUNTERPARTS.


 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

 


13.          NO PRESUMPTION AGAINST DRAFTSMAN; NO ADMISSION.


 

Each of the undersigned parties hereby acknowledges the undersigned parties
fully negotiated the terms of this Agreement, that each such party had the
advice of legal counsel and an equal opportunity to influence the drafting of
the language contained in this Agreement and that there shall be no presumption
against any such party on the ground that such party was responsible for
preparing this Agreement or any part hereof.  Nothing contained herein shall
constitute an admission by any party hereto of liability or wrongdoing.

 


14.          ENFORCEABILITY.


 

If any term, provision, covenant or restriction of this Agreement is held by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated. It is hereby stipulated and declared to be the intention of the
parties that the parties would have executed the remaining terms, provisions,
covenants and restrictions without including any of such which may be hereafter
declared invalid, void or unenforceable. In addition, the parties agree to use
their best efforts to agree upon and substitute a valid and enforceable term,
provision, covenant or restriction for any such that is held invalid, void or
unenforceable by a court of competent jurisdiction.

 


15.          AMENDMENT AND WAIVER.


 

All modifications and amendments to, and waivers of, this Agreement must be in
writing. No amendment or waiver of any provision of this Agreement shall be
implied by any failure of any party to enforce any remedy upon the violation of
such provision, even if such violation is continued or repeated subsequently.

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement, or
caused the same to be executed by its duly authorized representative as of the
date first above written.

 

CARREKER CORPORATION

PRESCOTT GROUP CAPITAL

 

MANAGEMENT, LLC

 

 

/s/ J. D. CARREKER JR.

 

/s/ Jeffrey D. Watkins

 

By: J. D. Carreker, Jr

By: Jeffrey D. Watkins

Title: Chairman and CEO

Title: President

 

 

 

PRESCOTT GROUP AGGRESSIVE

 

SMALL CAP, L.P.

 

PRESCOTT GROUP AGGRESSIVE

 

SMALL CAP II, L.P.

 

PRESCOTT GROUP MID CAP, L.P.

 

PRESCOTT GROUP AGGRESSIVE MID

 

CAP, L.P.

 

By:

Prescott Group Capital Management,

 

 

LLC, General Partner

 

 

 

 

 

 

 

 

By:

   PHIL FROHLICH

 

 

 

Title:

Manager

 

 

 

 

 

 

/s/ PHIL FROHLICH

 

 

Phil Frohlich

 

 

 

 

 

/s/ JEFFREY D. WATKINS

 

 

Jeffrey D. Watkins

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

PRESCOTT GROUP AGGRESSIVE SMALL CAP, L.P.

 

PRESCOTT GROUP AGGRESSIVE SMALL CAP II, L.P.

 

PRESCOTT GROUP MID CAP, L.P.

 

PRESCOTT GROUP AGGRESSIVE MID CAP, L.P.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

UNDERTAKING

 

I hereby certify that I am obtaining access to certain non-public documents or
information of Carreker Corporation pursuant to the terms and restrictions of a
Board Representation Agreement (the “Agreement”) entered into between Carreker
Corporation, Prescott Group Capital Management, L.L.C. (in its own capacity and
on behalf of certain limited partnerships for which it is the general partner),
Phil Frohlich and Jeffrey D. Watkins. I further certify that I have read the
Agreement, that I understand the Agreement, that I agree to be fully bound by
Section 3 of the Agreement to the same extent as if I were a “Prescott Party” as
defined therein, and, if I am to be a director of the Company, I agree to be
fully bound by the Agreement as if I were a “Prescott Appointee” as defined
therein.   I also hereby submit myself to the jurisdiction of the courts of the
State of Delaware for purposes of the interpretation and enforcement of the
Agreement and this Undertaking.

 

Dated:

 

, 2006

 

 

 

 

 

 

Signature:

 

 

 

 

 

 

Printed Name:

 

 

 

--------------------------------------------------------------------------------